Exhibit 10.1

December 3, 2012

Sergio Marchionne

1000 Chrysler Drive

Auburn Hills, Michigan 48326

Dear Mr. Marchionne:

This letter memorializes the agreements we have reached in respect of your
original director grant of 499,478.5 deferred phantom shares (the “Director
Grant”).

1. The gross proceeds payable on the settlement of your Director Grant will be
deposited directly into an escrow account with JPMorgan Chase Bank, NA pursuant
to the attached Escrow Agreement. You confirm that you have made arrangements to
satisfy any tax obligations related to the Director Grant out of your separate,
personal funds.

2. You will not be entitled to access the escrow account balance until the date
that you cease to serve as a member of the Board, or if earlier, the tenth
anniversary of the date of this letter (the “Effective Date”).

3. The Company hereby grants you, as of the Effective Date, 499,478.5 unit
appreciation rights (your “UARs”), with a reference price per Chrysler Group
Unit equal to $7.99 (the “Reference Price”). Each UAR is a phantom equity
interest and constitutes a promise of the Company to pay (or cause to be paid)
to you on the Payment Date (as defined below) an amount equal to the positive
difference (if any) between the Fair Market Value of a Chrysler Group Unit on
the Payment Date and the Reference Price.

4. Your UARs are fully vested on the Effective Date and will become payable on
the 30th day after the earlier of (1) the date on which you cease to serve as a
member of the Board and (2) the tenth anniversary of the Effective Date (the
“Payment Date”).

5. Fair Market Value will be determined by the Committee in the exercise of its
reasonable judgment in good faith based upon such methods or procedures as will
be established from time to time by the Committee. In determining the value of
the Company, the Company may consult with investment bankers, auditors,
valuation experts and other advisors, and will not incur any liability for any
action taken in good faith in reliance on the advice of such advisors.

6. Before a Chrysler IPO (as defined in the Operating Agreement), payment of
UARs will be in the form of cash. On or after a Chrysler IPO, in the Committee’s
sole discretion, payment of UARs may be in the form of cash or shares of the
resulting Company’s publicly-traded stock; provided, however, that any
settlement of the UARs in shares of the Company’s stock will be subject to
Member (as defined in the Operating Agreement) voting (and any other applicable)
requirements of the Operating Agreement.

7. In the event of an adjustment to the capitalization of the Company, the UARs
shall be subject to such equitable adjustments as the



--------------------------------------------------------------------------------

Committee, in its sole discretion, may deem appropriate. Without limiting the
generality of the foregoing, in the event of a Chrysler IPO, each UAR shall be
equitably converted, as determined by the Committee, into stock appreciation
rights of the resulting publicly-held company, subject to Paragraph 6, above.

8. You will have no rights as a Member with respect to the UARs. Absent prior
written consent of the Committee, no UARs may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

9. The award of UARs and this letter agreement will be administered by the
Committee, and the Committee will have full discretion with respect to any
actions to be taken or determinations to be made in connection with this letter
agreement and the UARs, and its determinations will be final, binding and
conclusive; provided, however that no such action will materially adversely
affect your rights hereunder without your consent. This letter agreement will be
governed by and construed in accordance with the laws of the State of Michigan,
U.S.A., without regard to the conflicts of law principles of any jurisdiction,
except to the extent federal law may be applicable.

10. Your UARs are intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and will be interpreted
accordingly; provided, that if and to the extent that any payment is determined
to be subject to (and not exempt from) Section 409A, such payment will be made
in a manner that complies with Section 409A, and if such payments are to be made
upon cessation of services as a member of the Company’s Board, payments will
only be paid upon a “separation from service” within the meaning of Section 409A
(subject to a six-month payment delay for “specified employees”, if and to the
extent required by Section 409A). In no event will the amount payable in respect
of each UAR exceed the excess of the Fair Market Value of a Chrysler Group Unit
on the Exercise Date over the Settlement Price.

11. A “Chrysler Group Unit” as used in this letter agreement shall mean  1/600
of a “Class A Membership Interest” (as defined in the Operating Agreement) on a
fully diluted basis and assuming the conversion of outstanding “Class B
Membership Interests” (as defined in the Operating Agreement).

12. Capitalized terms used but not otherwise defined in this letter are used
with the meaning assigned in the Amended and Restated Chrysler Group LLC
Directors’ Restricted Stock Unit Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this letter agreement has been executed by the Company and
accepted by you, effective as of the date first above written.

 

  CHRYSLER GROUP LLC           /s/ Nancy A. Rae           Nancy A. Rae          
Senior Vice President           Human Resources           Accepted & Agreed:    
      /s/ Sergio Marchionne     Date:   December 6, 2012     Sergio Marchionne  
     